This suit originated in the justice court of Precinct No. 2 of Shelby County. Reed sued Downs for damages to his truck in the sum of $182.32 alleged to have resulted from Downs' negligently driving his automobile into said truck. Judgment was for Reed in the sum of $182.32. The judgment was appealed to the county court of Shelby county. It was there tried to a jury and judgment was again for Reed in said sum. This appeal is from that judgment. From a careful consideration of the record, it is our conclusion that the judgment should be affirmed, and it is so ordered. Judgment affirmed without written opinion. Associated Indemnity Corporation v. Gatling, Tex. Civ. App. 75 S.W.2d 294; Wade v. Pratt, Tex. Civ. App. 126 S.W.2d 1216; Farmers State Bank v. Harris, Tex. Civ. App. 126 S.W.2d 1216; General Motors Acceptance Corporation v. Mallett, Tex. Civ. App. 130 S.W.2d 1119. Affirmed.